DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S. PG Pub 2016/0277719) in view of Lawrence et al. (U.S. PG Pub 2011/0251905).

Regarding Claim 1, Tan et al. teach a projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with a detection function, the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) comprising: 
a projection optical system (Figures 3 - 7 and 9A - 9B, Element 162.  Paragraph 37) configured to project image light (Seen in Figure 5) on a projection plane (Figures 3 - 7 and 9A - 9B, Element 200.  Paragraph 21); 
an irradiation optical system (Figure 7, Element 166.  Paragraph 40) configured to:
generate a first irradiation beam (Figure 7, Element 167.  Paragraph 40) based on light obtained from a light source (Figure 7, Element 166.  Paragraph 40); and 
output the first irradiation beam (Figure 7, Element 167.  Paragraph 40), the first irradiation beam (Figure 7, Element 167.  Paragraph 40) is for detection of a detection object (Figure 7, Element 35.  Paragraph 50) on the projection plane (Figures 3 - 7 and 9A - 9B, Element 200.  Paragraph 21); 
an imaging device (Figure 7, Element 164B.  Paragraph 40) configured to receive scattered light of the first irradiation beam (Figure 7, Element 167.  Paragraph 40) derived from the detection object (Figure 7, Element 35.  Paragraph 50); and 

Tan et al. is silent with regards to the light being laser light; redirect the first irradiation beam after collimation, and output the redirected first irradiation beam to incident a lens for irradiation, and the light source being a laser light source.
Lawrence et al. teach to the light being laser light (Figure 2, Element not labeled, but is the arrow between Elements 252 and 254.  Paragraph 56); redirect (Figure 2, Elements M1 – M3.  Paragraphs 55 and 35 – 37.  Lawrence et al. discloses that the optics for the touch detector can be shared with the image projection optics.) the first irradiation beam (Figure 2, Element not labeled, but is the arrow between Elements 252 and 254.  Paragraph 56) after collimation (Figure 2, Elements L1 – L3.  Paragraphs 55 and 35 – 37, and output the redirected first irradiation beam (Figure 2, Element not labeled, but is the arrow between Elements 252 and 254.  Paragraph 56) to incident a lens for irradiation, and the light source being a laser light source (Figure 2, Element 252.  Paragraph 56).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. with the touch sensitive holographic display of Lawrence et al.  The motivation to modify the teachings of Tan et al. with the teachings of Lawrence et al. is to provide a touch sensitive holographic image display system which is able to project at an acute angle, as taught by Lawrence et al. (Paragraph 19).

Regarding Claim 5, Tan et al. in view of Lawrence et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. teach wherein the irradiation optical system (Figure 7, Element 166.  Paragraph 40) is further configured to expand the light obtained from the light source (Figure 7, Element 166.  Paragraph 40) in a one-dimensional direction.
Tan et al. is silent with regards to the light being laser light.
Lawrence et al. teach to the light being laser light (Figure 2, Element not labeled, but is the arrow between Elements 252 and 254.  Paragraph 56).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. with the touch sensitive holographic display of Lawrence et al.  The motivation to modify the teachings of Tan et al. with the teachings of Lawrence et al. is to provide a touch sensitive holographic image display system which is able to project at an acute angle, as taught by Lawrence et al. (Paragraph 19).

Regarding Claim 6, Tan et al. in view of Lawrence et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. teach further comprises an image processing section (Figures 1 – 7 and 9A – 9B, Element 150.  Paragraph 57) configured to perform position detection of the detection object (Figure 7, Element 35.  Paragraph 50) based on an imaging result obtained from the imaging device (Figure 7, Element 164B.  Paragraph 40).

Regarding Claim 7, Tan et al. in view of Lawrence et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. teach wherein the light source is an infrared light source (Figure 7, Element 166.  Paragraph 40).
Tan et al. is silent with regards to the light being laser light.
Lawrence et al. teach to the light being laser light (Figure 2, Element not labeled, but is the arrow between Elements 252 and 254.  Paragraph 56).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. with the touch sensitive holographic display of Lawrence et al.  The motivation to modify the teachings of Tan et al. with the teachings of Lawrence et al. is to provide a touch sensitive holographic image display system which is able to project at an acute angle, as taught by Lawrence et al. (Paragraph 19).


Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S. PG Pub 2016/0277719) in view of Lawrence et al. (U.S. PG Pub 2011/0251905) in view of Miyazaki et al. (U.S. PG Pub 2009/0174657).

Regarding Claim 2, Tan et al. in view of Lawrence et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. is silent with regards to wherein the 
Miyazaki et al. teach wherein the projector further comprises an exposure control section (Figure 4, Element 54.  Paragraph 67) configured to: perform exposure control of the imaging device (Paragraph 120) based on a global shutter method for the imaging device (Paragraph 120); and synchronize, based on the exposure control (Figure 4, Element 54.  Paragraph 67), an exposure period (Figures 6A – 6D.  Paragraphs 72 – 73) of the imaging device with a modulation cycle period of the temporal light-quantity modulation (Figures 6A – 6D.  Paragraphs 72 – 73).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. and the touch sensitive holographic display of Lawrence et al. with the pulse width modulation of Miyazaki et al.  The motivation to modify the teachings of Tan et al. and Lawrence et al. with the teachings of Miyazaki et al. is to provide an environment in which a camera is effectively utilized, as taught by Miyazaki et al. (Paragraph 7).

Regarding Claim 3, Tan et al. in view of Lawrence et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. is silent with regards to wherein, when an exposure period of the imaging device is T, and a modulation cycle period of the temporal light-quantity modulation is t, the illumination control section is further 
Miyazaki et al. teach wherein, when an exposure period (Figures 6A – 6D.  Paragraphs 72 – 73) of the imaging device is T, and a modulation cycle period (Figures 6A – 6D, Element ON.  Paragraph 72) of the temporal light-quantity modulation is t, the illumination control section (Figure 4, Element 54.  Paragraph 67) is further configured to perform the temporal light-quantity modulation to satisfy t=T/n (where n is a positive integer) (Figures 6A – 6D.  Paragraphs 72 – 73).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. and the touch sensitive holographic display of Lawrence et al. with the pulse width modulation of Miyazaki et al.  The motivation to modify the teachings of Tan et al. and Lawrence et al. with the teachings of Miyazaki et al. is to provide an environment in which a camera is effectively utilized, as taught by Miyazaki et al. (Paragraph 7).

Regarding Claim 4, Tan et al. in view of Lawrence et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. is silent with regards to wherein the illumination control section is further configured to perform the temporal light-quantity modulation to cause a global minimum of light quantity to become at least 50% when a duty cycle is 50% and a global maximum of the light quantity is 100%.
Miyazaki et al. teach wherein the illumination control section (Figure 4, Element 54.  Paragraph 67) is further configured to perform the temporal light-quantity 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. and the touch sensitive holographic display of Lawrence et al. with the pulse width modulation of Miyazaki et al.  The motivation to modify the teachings of Tan et al. and Lawrence et al. with the teachings of Miyazaki et al. is to provide an environment in which a camera is effectively utilized, as taught by Miyazaki et al. (Paragraph 7).


Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (U.S. PG Pub 2016/0277719) in view of Lawrence et al. (U.S. PG Pub 2011/0251905) in view of Silverstein et al. (U.S. PG Pub 2009/0284713).

Regarding Claim 8, Tan et al. in view of Lawrence et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 7 (See Above).  Tan et al. is silent with regards to wherein the illumination control section is further configured to control an oscillating state of the laser light obtained from the laser light source.
Lawrence et al. teach to the light being laser light (Figure 2, Element not labeled, but is the arrow between Elements 252 and 254.  Paragraph 56) and the light source being a laser light source (Figure 2, Element 252.  Paragraph 56).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. with the touch sensitive holographic display of Lawrence et al.  The motivation to modify the teachings of Tan et al. with the teachings of Lawrence et al. is to provide a touch sensitive holographic image display system which is able to project at an acute angle, as taught by Lawrence et al. (Paragraph 19).
Silverstein et al. teach wherein the illumination control section is further configured to control an oscillating state (Paragraphs 58 – 60) of the laser light (Figure 3, Element 41.  Paragraph 60) obtained from the laser light source (Figure 2, Element 12.  Paragraph 58 and Figure 3, Elements 40r, 40g, and 40b.  Paragraph 60).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. and the touch sensitive holographic display of Lawrence et al. with the uniform lasers of Silverstein et al.  The motivation to modify the teachings of Tan et al. and Lawrence et al. with the teachings of Silverstein et al. is to create a uniform and speckle free image, as taught by Silverstein et al. (Paragraph 2).

Regarding Claim 9
Silverstein et al. teach wherein the illumination control section (Figure 11, Element 90.  Paragraph 76) is further configured to control the oscillating state (Paragraphs 58 – 60) of the laser light (Figure 3, Element 41.  Paragraph 60) to be unstable (Paragraph 70).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. and the touch sensitive holographic display of Lawrence et al. with the uniform lasers of Silverstein et al.  The motivation to modify the teachings of Tan et al. and Lawrence et al. with the teachings of Silverstein et al. is to create a uniform and speckle free image, as taught by Silverstein et al. (Paragraph 2).

Regarding Claim 10, Tan et al. in view of Lawrence et al. in view of Silverstein et al. teach the projector (Figures 3 - 7 and 9A - 9B, Element 180.  Paragraph 34) with the detection function according to claim 1 (See Above).  Tan et al. is silent with regards to wherein the illumination control section is further configured to control, based on the temporal light-quantity modulation of the laser light obtained from the laser light source, a coherence of the first irradiation beam with respect to a second irradiation beam different from the first irradiation beam.
Silverstein et al. teach wherein the illumination control section (Figure 11, Element 90.  Paragraph 76) is further configured to control, based on the temporal light-quantity modulation of the laser light (Figure 3, Element 41.  Paragraph 60) obtained from the laser light source (Figure 1, Elements 11B, 11G, and 11R.  Paragraph 19), a 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the projection screen of Tan et al. and the touch sensitive holographic display of Lawrence et al. with the uniform lasers of Silverstein et al.  The motivation to modify the teachings of Tan et al. and Lawrence et al. with the teachings of Silverstein et al. is to create a uniform and speckle free image, as taught by Silverstein et al. (Paragraph 2).


Response to Arguments
All arguments are considered moot in light of the new grounds of rejection presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625